PCIJ_B_06_GermanSettlers_LNC_NA_1923-09-10_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE
INTERNATIONALE.
1923.

—— Le 10 septe
Dossier F. c

TROISIEME SESSION ORDINAIRE Rôle III.

Présents :

MM. Lover, Président,
Weiss, Vice-Président,
Lord FINLAY,
MM. NYxoLm,
Moore,
DE BUSTAMANTE,
ALTAMIRA,
ODA,
ANZILOTTI,
HUBER,

M. Wane, Juge suppléant.

Juges titulaires,

AVIS CONSULTATIF N° 6.

A la date du 3 février 1923, le Conseil de la Société
des Nations a adopté une résolution ainsi conçue:

Le Conseil de la Société des Nations ayant été saisi de
certaines questions concernant les faits suivants :

a) Un certain nombre de-colons anciens ressortissants
allemands domiciliés dans les territoires polonais ayant
appartenu à l'Allemagne ont obtenu la nationalité
polonaise, notamment en vertu de l’article 91 du Traité de
Versailles. Ils occupent leurs terres en vertu des con-
trats (Rentengutsverträge) qui, bien qu'ils aient été
conclus avec la Commission de Colonisation allemande
antérieurement à l'armistice du 11 novembre 1918, n'ont
pas été avant cette date suivis d’une « Auflassung ». Le
Gouvernement polonais, se considérant comme proprié- :
taire légitime de ces terres en vertu de l’article 256 du
Traité de Versailles, estime être en droit de procéder à
7

l'annulation des contrats susdits. En conséquence, ces
colons sont l’objet, de la part des autorités polonaises,
de certaines mesures, desquelles résulte l’expulsion des
personnes susdites des terres qu’elles occupent ;

b) Les autorités polonaises ne reconnaîtraient pas les
baux qui avaient été consentis avant le 11 novembre 1018
par le Gouvernement allemand aux ressortissants alle-
mands devenus aujourd’hui sujets polonais. Ces baux
portent sur des domaines de l'Etat allemand transférés
dans la suite à l'Etat polonais en vertu du Traité de
Versailles, notamment de l’article 256,

\

Prie la Cour Permanente de Justice internationale de
donner son avis consultatif sur les questions suivantes:

1) Les points mentionnés sous a). et b) ci-dessus
concernent-ils des obligations d’intérét international de
la nature de celles que vise le Traité entre les Etats-Unis
d'Amérique, l’Empire britannique, la France, l'Italie, le
Japon et la Pologne, signé à Versailles le 28 juin 1919
et, partant, ces points relévent-ils de la sphère de
compétence de la Société des Nations telle qu’elle résulte
dudit traité ?

2) Dans le cas où il serait statué affirmativement
sur la premiére question, le Conseil prie la Cour de donner
son avis consultatif sur la question de savoir si la posi-
tion prise par le Gouvernement polonais, mentionnée
sous n° a) et b) ci-dessus, est en conformité avec ses
obligations internationales.

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, ainsi que tous documents relatifs à
la question, à exposer à la Cour l’action du Conseil dans
la matière, à donner toute l’aide nécessaire à l’examen
de l’affaire, et à prendre, le cas échéant, des dispositions
pour être représenté devant la Cour.

Le 2 mars 1923, le Secrétaire général de la Société des
Nations, en vertu de cette Résolution, a adressé à la’‘Cour per-
manente de Justice internationale une requête ainsi formulée :
8

«Le Secrétaire Général de la Société des Nations
en exécution de la Résolution adoptée par le Conseil le 3
février 1923, dont copie certifiée conforme est annexée à
la présente,

et en vertu de l’autorisation à lui donnée par ladite
Résolution,

a l'honneur de présenter à la Cour Permanente de Justice
Internationale une requête du Conseil demandant à la
Cour de bien vouloir, conformément à l’article 14 du Pacte,
donner un avis consultatif sur les questions qui lui ont
été renvoyées aux termes de la Résolution du 3 février
1923, ci-dessus mentionnée.

Il a également l’avantage de joindre à la présente
communication, conformément aux instructions du Con-
seil, une note exposant l’action du Conseil en la matière,
ainsi qu’un exemplaire des documents relatifs aux points
envisagés, qui ont été jusqu’à présent communiqués aux
Membres du Conseil.

En conformité de ladite Résolution du Conseil, le Se-
crétaire général se tiendra à la disposition de la Cour
pour donner toute l’aide nécessaire à l'examen de
l'affaire et prendra, le cas échéant, les dispositions pour
être représenté devant la Cour.

Et, par lettre en date du 26 avril 1923, le Secrétaire général
a informé la Cour que le Conseil avait décidé de lui transmet-
tre un rapport dont il avait été saisi, sur l'interprétation du
paragraphe b) de la Résolution du 3 février et dont le texte,
approuvé par le Conseil, est ainsi conçu :

«Le Conseil a décidé, par une résolution du 3 février
1923, de demander à titre consultatif, l’avis de la Cour
Permanente de Justice Internationale concernant cer-
tains points relatifs à la question des minorités allemandes
en Pologne. :

Par lettre en date du 22 mars dernier, communiquée
aux Membres du Conseil, le Gouvernement polonais a
9

exprimé le désir de voir confirmer le sens et la portée de
l’alinéa b) de ladite Résolution, afin d'assurer à cette
dernière, d’une façon absolument complète, la précision
requise par l’article 72 du Règlement de la Cour.

Il s’agit seulement de constater que l’alinéa b) précité
se rapporte exclusivement au cas d’une catégorie spéciale
de colons fermiers, c’est à dire à ceux qui occupent des
terres en vertu de baux passés avant l’armistice, dont la

. durée n’est pas expirée, et qui ont, subséquemment,
obtenu pour ces terres des contrats de rente (Rentenguts-
verträge) conclus après l’armistice.

Etant donné que telle était manifestement l'intention
du Conseil, lorsqu'il prit sa décision du 3 février, je crois
pouvoir proposer à mes collègues de se rallier aux conclu-
sions du Gouvernement polonais. Dans l’affirmative,
copie du présent rapport, ainsi confirmé par le Conseil,
serait communiquée, par les soins du Secrétaire général,
au Gouvernement polonais et à la Cour Permanente de
Justice Internationale. Cette dernière recevrait également
communication du texte de la lettre du 22 mars 1923,

-prérappelée. »

Conformément à l’article 73 du Règlement de la Cour, la
requête pour avis consultatif a été notifiée aux Membres de la
Société des Nations par l'intermédiaire de son Secrétaire
général ainsi qu'aux Etats mentionnés à l'Annexe au Pate ;
en outre, le Greffier fut chargé de la notifier au Gouvernement
allemand.

Divers documents!) étaient joints à la requête. A la

 

 

1) 1, Exposé de l’action du Conseil de la Société des Nations en l'affaire.

2: Note du Secrétaire général de la Société des Nations aux Membres du
Conseil, en date du 9 novembre 1921
Appendice : Télégramme du “Deutschtumsbund” à la Société des Nations,
en date du 8 novembre 1921.
3.Note du Secrétaire général de la Société des Nations aux Membres du
Conseil, en date du 14 novembre 1921.
Appendice : Lettre du délégué polonais auprès de la Société des Nations
au Secrétaire général, en date du 13 novembre 1921
nee à cet appendice: Extrait du “ Berliner Tageblatt” du 8 novembre
4.Note du Secrétaire général de la Société des Nations aux Membres du
Conseil, en date du 15 novembre 1921.
Appendice : Mémoire du “Deutschtumsbund” au Conseil de la Société
des Nations, fe 7 novembre 1921.
10

demande du Président de la Cour, le Secrétariat de la Société

~ -

Annexe à cet appendice: Loi du 14 juillet 1920 concernant te régime des
biens ayant appartenu à des Etats allemands.

. Note du Secrétaire général de la Société des Nations aux Membres de

la Société, en date du 26 novembre 1921.
Appendice: Télégramme de M. Askenazy au Secrétariat général, en date
du 18 novembre 1921.

. Note du Secrétaire général de la Société des Nations aux Membres du

Conseil, en date du 28 novembre 1921.

Appentiice : Note du «Deutschtumsbund» au Conseil de la Société des
Nations, en date du 12 novembre 1921.

Annexe à cet appendice: Pétition des allemands domiciliés en Pologne au
Conseil de la Société des Nations, le 12 novembre 1921

7. Note du Secrétaire général de la Société des Nations aux Membres de

15.
16.

20.
21.

la Société, en date du 21 novembre 1921.

. Note du Secrétaire général de la Société des Nations aux Membres de Ja

Société, en date du 23 janvier 1922.

Appendice I: Rapport de MM. Hymans, Imperiali et Ishii, Membres du
Comité du Conseil institué. pour étudier certaines pétitions de minorités
allemandes en Pologne.

Appendice II: Lettre, en date du 17 janvier 1922, du délégué polonais
auprès de la Société des Nations au directeur de la Section des minorités.

. Note du Secrétaire général de la Société des Nations aux Membres du

Conseil, en date du 13 février 1922.

Appendice: Lettre du délégué polonais auprès de la Société des Nations
au Secrétaire général, en date du 26 janvier 1922.

Annexe I à cet appendice: Articles 113 et 115 de la Constitution polonaise.
Annexe IT. à cet appendice: Article 91 du Traité de Versailles.

. Rapport au Conseil par MM. Hymans, Imperiali et Ishii, en date du 3

mars 1922.

. Extrait du procès-verbal de la 5me séance de la 17me session du Conseil,

en date du 28 mars 1922.

. Rapport de MM. Hymans, Imperiali et Adatci, en date du 17 mai 1922.
. Extrait du procès-verbal des 11me et 12me séances de la 18me session du Con-

seil, en date du 17 mai 1922.

. Note du Secrétaire général de la Société des Nations aux Membres de la

Société, en date du 27 juillet 1922.

Appendice: Lettre du Ministre des Affaires Etrangéres de Pologne au
Président du Conseil de la Société des Nations, en date du 3 juillet 1922.
Extrait du procès-verbal de la 7me séance de la 19me session du Conseil
(20 juillet 1922).

Note du Secrétaire général de la Société des Nations aux Membres de la
Société, en date du 29 août 1922.

Appendice: Lettre de M. Askenazy au Secrétaire général de la Société
des Nations, en date du 5 juillet 1922.

Annexe à cet appendice: Informations sur les questions mentionnées dans
la Résolution du Conseil de la Société des Nations du 17 mai 1922.

. Note du Secrétaire général de la Société des Nations aux Membres de la

Société, en date du 2 septembre 1922.
Appendice: Lettre du délégué de la Pologne auprès de la Société des Nations
au Secrétaire général, en date du 30 août 1922

. Note du Secrétaire général de la Société des Nations aux Membres du

Conseil, en date du 2 septembre 1922.
Appendice: Mémoire du «Deutschtumsbund» au Conseil de la Société
des Nations, en date du ler août 1922,
Annexes à cet appendice:
1. Situation juridique des colons d’aprés le traité de minorités en date
du 28 juin 1919.
. Question posée par les députés Spiekermann etc. au Premier Ministre
polonais.
. Réponse de M. le Ministre Dunikowski au MN. 2. |
. Question posée au Gouvernement polonais par le député Daczko et
d’autres, au sujet du refus de l’Auflassung pour certaines propriétés.
. Question posée par le député Daczko et d’autres, au sujet de la
violation des droits du chef de famille ete.
6. Décret concernant la revision des autorisations données pour diriger
les écoles privées.

a bo N

. Note du Secrétaire général de la Société des Nations aux Membres du

Conseil, en date du 6 septembre 1922.

Appendice : Lettre de M. Askenazy au Directeur de la Section des Mino-
rités, 4 septembre 1922.

Rapport de M. da Gama et résolution adoptée par le Conseil en date du
9 septembre 1922.

Extrait du procès-verbal de la sixième séance de la 21me session du Conseil
de la Société des Nations, 9 septembre 1922.
il

des Nations transmit ultérieurement des documents sup-
plémentaires '). Enfin, d'autres encore ont été commu-

22. Rapport de M. da Gama et résolution adoptée par le Conseil de la
Société des Nations en date du 30 septembre 1922,

23. Extrait du procès-verbal de la seizitme séance de la 2Ime session du
Conseil de la Société des Nations; 30 septembre 1922.

24, Note du Secrétaire général de la Société des Nations aux Membres de
la Société, en date du 28 décembre 1922,
Appendice I: Note du Ministére des Affaires étrangéres de Pologne au
President du Conseil de la Société des Nations, en date du 7 décembre
Annexe à cet appendice: Mémorandum concernant les questions traitées
dans le rapport de Son Excellence M. da Gama, en date du 30 septembre 1922.
Appendice II : Télégramme du «Deutschtumsbund» à la Société des Na-
tions, en date du 30 septembre 1922.
Appendice III: Lettre du « Deutschtumsbund » au Conseil de la Société
des Nations, en date du 13 novembre 1922
Annexes à cel appendice:

a) Notification du bureau foncier de Poznan à M. Ernst Milke.
b) Liste des 30 colons expulsés par le Commissaire foncier.

Appentice IV: Lettre du délégué polonais auprès de la Société des Na-
tions au Directeur de la Section des Minorités, en date du 13 décembre 1922.
Appendice V : Rapport de M. da Gama.
Appendice VI: Avis de la Commission des Juristes en date du 26 sep-
tembre 1922

25. Note du Secrétaire général de la Société des Nations aux Membres de la
Société, en date du 31 janvier 1923.
Appendice: Lettre du Délégué polonais auprès de la Société des Nations
au Secrétaire général en date du 23 janvier 1923.

26 Rapport de M. da Gama et résolution adoptée par le Conseil le 3 février

27. Extrait du procès-verbal de la 10me séance de la 23me session du Conseil ;
2 février 1923.

28. Extrait du procès-verbal de la treizième séance de la 23me session du Con-
seil; 3 février 1923.

1) Documents supplémentaires fournis à la demande du Président de la Cour:

1. Modèle d’une Rentengutsvertrag.

2. Modèle d’un Pachtvertrag.

3. Lettres du Président de la Conférence des Ambassadeurs aux Représen-
tants diplomatiques de l’Allermagne et de la Pologne à Paris:

a) au Ministre de Pologne en date du 29 novembre 1921! ;

b) au Ministre de Pologne, en date du 16 décembre 1921” ;

c) à l'Ambassadeur d'Allemagne, à la date du 16 décembré 1921 ;

d) à lV’ Ambassadeur d'Allemagne, en date du 18 février 1922.

4. Arrêt de la Cour Suprême de Varsovie en date du 9 juin 1922.

5. Note du Secrétaire général de la Société des Nations aux Membres du
Conseil, transmettant une note adressée par la Commission des réparations à
la Société des Nations, en date du 24 août 1921.

6. Note du Secrétaire général de la Société des Nations aux Membres de la
‘Société, transmettant une pétition de l’Union des fermiers allemands de
domaines de PEtat en Pologne, en date du 26 mai 1921.

7. Pétition envoyée par PUnion des fermiers allemands de domaines de
PEtat en Pologne au Conseil supérieur à Paris.

Annexe I: Proclamation faite aux Allemands en Pologne par le Commissa-
riat du Conseil supérieur polonais en date du 30 juin 1919.

Annexe II: Lettres de l’Union des locataires des domaines de l'Etat aux
Voivodats de Posen et Thorn, en date des 22 février et 12 mars 1921.

Annexe IIIT: Lettre de la même Union aux deux mêmes Voivodats, en
date du 10 avril 1921.

Annexe IV : Extrait de l’article « les domaines dans le Voivodat de Posen ».

Annexe V: Liste de 23 fermiers ayant des liens de parenté ou autres avec
des fonctionnaires des domaines.

Annexe VI: Instructions de la Section des domaines polonais aux taxa-
teurs et aux directeurs.

Annexe VII: Traité germano-polonais en date du 17 octobre. 1919.

Anneze VII: Jugement du tribunal du District de Torun, en date du 18
juin 1921.

Annexe IX; Jugement du tribunal du District d’Ostrowo, en date du
10 septembre 1921.

Annexe X: Jugement du tribunal du District d'Ostrow, en date du 23
septembre 1921,
12

niqués au nom des Gouvernements polonais et allemand 1).

1)

1. Lettre du Ministre de Pologne à la Haye au Greffier de la Cour en
date du 2 mai 1923, concernant le document intitulé « Exposé de l’action
du Conseil de la Société des Nations au sujet de certaines questions
concernant la protection des personnes appartenant à la minorité alle-
mande en Pologne »,

2 a) Lettre du Ministre de Pologne à Ja Haye au Greffier de la Cour;

10.

‘Al.

12.
13.
14,

15.

16.

24 mai 1923 (1 annexe) annexe: travail intitulé « La protection des minori-
tés » par M. Kierski.

b) Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;
ler juin 1923 (1 annexe) annexe: suite du travail de M. Kierski.

. Lettre du Ministre de Pologne à la Haye au Greffier de la Cour, 28 mai

1923 (1 annexe) annexe: travail intitulé «Les intentions dés deux Traités
de Versailles », par M. Winiarski.

. Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;

19 juin 1923 (1 annexe) annexe: Opinion du Professeur Bellot relative-
ment à l’affaire d’une certaine catégorie des colons allemands.

. Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;

27 juin 1923 (1 annexe) annexe: Remarques de M. F. Zoll relatives
au mémoire du Professeur Kaufmann.

. Lettre du Ministre de Pologne à la Haye au Greffier de la Cour; 6

juin 1923 (1 annexe) annexe: Remarques du Professeur Zoll concernant
la consultation juridique du Professeur Kipp.

. Lettre du Ministre de Pologne à la Haye, au Greffier de la Cour;

30 juin 1923 (18 annexes) annexes: 18 documents relatifs à la colonisa-
tion prussienne dans l'ancienne Pologne prussienne.

. Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;

1 juillet 1923 (1 annexe) annexe: Opinion de M. Bronislas Stelmachowski
relative aux colons allemands.

. Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;

4 juillet 1923 (1 annexe) annexe: Opinion de M. Waclaw Komarnicki
relative à une certaine catégorie de colons allemands en Pologne.

Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;
5 juillet 1923 (2 annexe) annexe: Opinion, relative à la compétence de la
Société des Nations, de M. Kierski, publiée dans le « Kurjer Poznanski ».

Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;
7 juillet 1923 (1 annexe) annexe: «Régime politique et administratit
dans la Pologne prussienne » (Fribourg,. Lausanne 1918).

Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;
5 juillet 1923 (1 annexe) annexe: Mémoire intitulé « La politique d’exter-
mination du Gouvernement prussien par rapport aux Polonais» de M.
Wojtkowski. ®

Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;
11 juillet 1923 (1 annexe) annexe: Observations du Professeur Stanislas
Kutrzeba en réponse au mémoire du Professeur Kaufmann.

Lettre du Ministre de Pologne à la Haye au.Greffier de la Cour;
13 juillet 1923 (annexes) annexes: extrait certifié authentique du Bulletin
des lois de la République polonaise, n° 62, 27 juillet 1920, donnant le
texte de la loi du 14 juiliet 1920, ainsi que la traduction française des
articles 1, 2 et 5 de ladite loi.

Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;
21 juillet 1923 (1 annexe) annexe: Consultation juridique de M. Lim-
burg sur la question des minorités allemandes en Pologne.

Lettre du Ministre de Pologne à la Haye au Greffier de la Cour;
2 août 1923 (i annexe, 4 sous-annexes) annexe: Observations de la Pro-
kuratorja Generalna » de la République de Pologne relativement à la
question de certains colons allemands en Pologne,

Sous-annexes a) ,,Gesetze und Ausführungsbestimmungen für die Ansied-
lungs-Kommission ». .

b) Specimen des contrats de vente.

c) Contrats de bail.

d) Spécimens des clauses antipolonaises.

. Carte des. provinces de Posen et de Prusse occidentale montrant les ter-

res de colonisation et colonies; les domaines et forêts de l'Etat.
13

D'autre. part, la Cour a entendu les explications orales
que, sur demande du Gouvernement polonais, les représen-
tants de ce Gouvernement, le Comte Rostworowski, Professeur
à l’Université de Cracovie et Sir Ernest Pollock, ancien
Attorney général d'Angleterre, ont été admis à fournir. La
Cour à également entendu M. Schiffer, ancien Ministre de la
Justice du Reich, désigné par le Gouvernement allemand
comme son représentant pour donner des explications com-
plémentaires à celles contenues dans les documents.

Par le Traité de Paix entre les Puissances alliées et asso-
ciées, d’une part, et l'Allemagne, d'autre part, signé à Ver-
sailles le 28 Juin 1919 et mis en vigueur le Io janvier 1920,
l'Allemagne a reconnu, comme l’avaient déjà fait les Puissan-
ces alliées et associées, la complète indépendance de la Pologne
et a renoncé, en sa faveur, à tous droits et titres sur certains
territoires, indiqués à l'article 87 de ce Traité et dont fait
partie le territoire sur lequel a pris naissance la question sou-
mise à la Cour.

L'article 256 du Traité contient les stipulations suivantes :

Les Puissances cessionnaires de territoires allemands
acquerront tous biens et propriétés appartenant à l'Em-
pire ou aux Etats allemands et situés dans ces territoires.
La valeur de ces acquisitions sera fixée par la Commission.
des réparations et payée par l'Etat cessionnaire à la
Commission des réparations pour être portée au crédit

 

 

18. Instructions transmises par le Ministre prussien de l'Agriculture au Pré-
sident de la Commission de Colonisation concernant la manière d’accor-
der plus rapidement l'Auflassung pour les terres de colonisation.

19. Instructions transmises par le Ministre prussien des Finances au Gouverne-
ment de Posen, relatives au même sujet.

20. Rapport de la Commission des concessions au Transvaal; 19 avril 1901.

21 a) Lettre de la Légation d’Allemagne à la Haye au Greffier de la Cour;
28 juin 1923 (2 annexes). °
Annexe 1 — Mémoire du Gouvernement allemand concernant la question
des colons et fermiers allemands en Pologne (en allemand).

Annexe 2 — Etudes sur la doctrine de succession d'Etat — trois opinions
juridiques de MM. Sir Thomas Barclay, Dr. A. Struycken et Dr. E.
Kaufmann (en allemand).

b) Lettre de la Légation d'Allemagne à la Haye au Greffier de la
Cour; 21 juillet 1928 (annexes).

Annexe 1 — Traduction française du mémoire du Gouvernement alle-
mand, mentionné ci-dessus.

Annexe 2 — Traduction française des opinions juridiques mentionnées sous
20 a) ainsi que d’une opinion du Dr. T. Kipp.

Annexe 3 — La politique polonaise‘ de Etat prussien (en allemand) par
le Dr. L. Bernard.

Annexe 4 — La colonisation intérieure en Prusse (en allemand) par le
Dr. F. Toennies.
14

du Gouvernement allemand à valoir sur les sommes
dues au titre des réparations.

Au sens du présent article, les biens et propriétés de
l'Empire et des Etats allemands seront considérés comme
comprenant toutes les propriétés de la Couronne, de l’Em-
pire, des Etats allemands et les biens privés de l’ex-empe-
reur d'Allemagne et des autres personnes royales.

Une loi polonaise du 14 juillet 1920 contient entre autres
les articles suivants.

ARTICLE I.

Dans tous les cas où la Couronne, le Reich allemand,
les Etats allemands, les institutions du Reich ou des Etats
allemands, l’ex-empereur d’ Allemagne ou autres membres
de Maisons régnantes, sont inscrits ou se trouvèrent
inscrits depuis le 11 Novembre 1918 dans les registres
fonciers des anciennes provinces prussiennes —soit comme
propriétaires, soit comme titulaires de droïts réels — les
tribunaux polonais se basant sur le Traité de Paix de
Versailles du 28 juin 1919, doivent, à la place des person-
nes susmentionnées inscrire d'office dans ces registres
le Trésor de l'Etat polonais (le fisc polonais).

ARTICLE 2.

Dans l'hypothèse où l’une quelconquedes personnessus-
mentionnées aurait, après le 11 novembre 1918, soit
aliéné, soit grevé les immeubles en question, ainsi que dans
l'hypothèse où un droit réel, inscrit au profit des person-
nes mentionnées, aurait été, après le 11 novembre 1918,
soit sur leur requête, soit avec leur consentement, cédé,
rayé, ou aurait subi une modification quelconque, le
tribunal rétablira dans les registres fonciers tel état qui
aurait existé si les personnes susmentionnées n'avaient
pas formulé de requête ou donné le consentement néces-
saire pour opérer les modifications dans les registres.

Si le Département des hypothèques reçoit une déclara-
tion d’hypothéque ou de mise en garantie du bien ou du
loyer et s’il appert, ou dès qu’il appert, de ladite déclara-
15

tion que l’hypothèque ou la mise en garantie du bien ou
du loyer est faite en faveur de Pune des personnes
énumérées à l’article I, ou se trouve être en leur faveur
depuis le 11 novembre 1918, le tribunal inscrira d'office
le Trésor de l’Etat polonais comme bénéficiant de cette
hypothèque ou de cette mise en garantie du bien ou du
loyer. Les dispositions de l'alinéa I du présent article
concernant le rétablissement des inscriptions antérieures
doivent être appliquées d’une façon correspondante au
contenu des déclarations.

ARTICLE 5.
fisc

Trésor

I comme propriétaire d’un immeuble, peut requérir

l’exmission des personnes, lesquelles, par suite d’un

contrat conclu avec Pune des personnes mentionnées

dans l’article I, demeurent dans cet immeuble après la
mise en vigueur de cette loi.

< polonais, inscrit conformément à l’article

En exécution de cette loi, et à la suite de préavis donnés
par les autorités polonaises aux occupants de biens-fonds, le
Gouvernement polonais a procédé devant les tribunaux
afin d'obtenir leur expulsion. Les colons résistérent aux
mesures d’expulsion en se basant sur ce que ces mesures ©
constituaient une violation des droits acquis protégés par la
loi et, en conséquence, une infraction au traité polonais des
minorités. |

L'on peut classer les colons en deux catégories : en premier
lieu, ceux qui occupent leurs terres en vertu de contrats
connus sous le nom de RKRenienguisuerträge, conclus avec
l'Etat prussien agissant par l'intermédiaire de la Commission
de colonisation pour la Prusse occidentale et la Posnanie :
en second lieu, ceux qui occupent leurs terres en vertu des
Pachtverträge conclus d’une façon analogue. Les Rentenguts-
verträge remettent à perpétuité les biens-fonds aux colons
moyennant le paiement d’une rente fixe, sous réserve de
l'exercice par l'Etat, dans certaines conditions stipulées au
contrat, des droits de renoriciation ou de rachat ; les Pacht-
verträge prévoient la location des terres aux colons pour un
16

certain nombre d'années. Ces contrats ont été conclus en
conformité de certaines lois prussiennes, La première de ces
lois datée du 26 avril 1886, est intitulée : « Loi pour l’encou-
ragement de la colonisation allemande dans les provinces
de la Prusse occidentale et de la Posnanie. » Des fonds étaient
mis à la disposition du Gouvernement prussien «afin de
fortifier, contre les tendances à la polonisation, l'élément alle-
mand dans les provinces de la Prusse occidentale et de la
Posnanie, au moyen de l'établissement dans ces provinces
de paysans et de travailleurs allemands ». Avec les sommes
ainsi allouées, l'Etat prussien achetait des terres, et les remet-
tait aux colons.

Le représentant de la Pologne a porté à la connaissance
de la Cour deux modèles de Rentengutsuerträge. Il a intitulé
l'un de ces modèles « modèle de Posen » et l’autre « modèle de
Rattaï ». Les droits découlant de l’un ou l’autre de ces modèles
sont, au fond, identiques. Chacun des modèles contient des
«conditions générales» et des «conditions spéciales ». Les
Pachiveriräge contiennent également des conditions générales
et spéciales.

Selon la Résolution du Conseil, l'affaire soumise a la Cour
ne concerne que deux catégories de colons : en premier lieu,
ceux qui occupent leurs terres en vertu d’un Rentengutsver-
trag passé antérieurement au Ir novembre 1918, et non suivi
d’Auflassung avant cette date, et, en second lieu, ceux qui
occupent leurs terres en vertu d’un bail Pachivertrag conclu
avant le rr novembre 1918 et remplacé, après cette date, par
un Rentenguisverirag.

Il appert des documents placés devant la Cour que la
controverse dont il s’agit a été portée à la connaissance de la
Société des Nations par un télégramme de l’Association alle-
mande pour la sauvegarde des droits des minorités en Pologne
(Deutschtumsbund zur Wahrung des Minderheitsrechte in
Polen) de Bydgoszcz (Bromberg) adressé au Secrétaire géné- :
ral, le 8 novembre 1921 ; il y est déclaré que plusieurs milliers ©
de familles de cultivateurs d’origine allemande ont, en viola-
tion des stipulations du traité des minorités, été sommées par
le Gouvernement polonais, de quitter leurs propri¢tés avant
le 1% décembre ; le télégramme contient la prière instante
17
que des mesures immédiates soient prises pour la protection
des personnes menacées d'expulsion.

En exécution d’une Résolution du Conseil sur la protec-
tion des Minorités, datée du 27 juin 1921, le Secrétaire général
de la Société des Nations a sans retard porté à la connaissance
du représentant de la Pologne auprès du Secrétariat le texte
de ce télégramme ; il l’a également communiqué aux Membres
du Conseil.

Conformément à une Résolution du Conseil en date du 25
octobre 1920, le Président du Conseil, M. Hymans, représen-
tant la Belgique, a invité le Marquis Imperiali, représentant
V’Italie et le Vicomte Ishii, représentant le Japon, à examiner
la question avec lui. Le Comité ainsi constitué, comprenant les
représentants de trois des Pruissances siégeant au Conseil,
l’a étudiée sur la base des informations fournies par le repré-
sentant de la Pologne à Genève ainsi que par l'Association
allemande, et a présenté, le 23 janvier 1922, un rapport pré-
liminaire concluant à ce que le Gouvernement polonais fût
invité à surseoir à toute mesure qui aurait pour résultat de
préjuger la solution définitive de l'affaire, jusqu'à ce que les
observations de ce gouvernement aient pu être examinées.

Par la suite, de nouveaux sursis furent à plusieurs reprises
demandés et promis; entretemps, le Conseil poursuivait
l'examen de l'affaire par le moyen de Comités désignés à cet
effet. Le 17 mai 1922, le Conseil, après avoir pris connaissance
d’un rapport soumis par les représentants de la Belgique, de
l’Italie et du Japon, a adopté une Résolution par laquelle le
Gouvernement polonais était prié de bien vouloir surseoir, en
attendant que le Conseil ait eu l’occasion de se prononcer en
la matière, à toutes mesures administratives ou judiciaires de
nature à porter préjudice à la situation normale des cultiva-
teurs de race allemande qui sont ressortissants polonais ou
dont la qualité de ressortissants polonais dépend de la solution
des questions soulevées dans le rapport. Plus tard, un nouveau
sursis fut encore promis et les pourparlers furent immédiate-
ment repris entre la Délégation polonaise et le Secrétariat
de la Société. Lors d’une session extraordinaire tenue par le
I8

Conseil à Londres en juillet 1922, l’affaire fit l’objet d’un nou-
vel examen, en présence d’un représentant de la Pologne.
Le Gouvernement polonais et ses représentants, ainsi que les
représentants des colons, envoyèrent des renseignements
complémentaires ; et le 9 septembre 1922, M. da Gama, repré-
sentant le Brésil, présenta au Conseil alors réuni à Genève,
un rapport recommandant de soumettre à une Commission de
juristes les questions juridiques soulevées.

Cette recommandation fut adoptée par le Conseil et, en con-
séquence, fut nommée une Commission, composée de M.Botella
(Espagne), M. Fromageot (France) et Sir Cecil Hurst (Grande-
Bretagne) ainsi que de M. van Hamel (Directeur de la Section
juridique du Secrétariat de la Société des Nations).

Sur les questions soumises à la Cour, les conclusions de la
Commission de juristes sont les suivantes : Pour ce qui est
des cas où des Rentenguisverträge ont été consentis avant le
II novembre 1918 sans avoir été suivis de l’ Auflassung avant
cette même date, expulsion des colons de leurs terres n’est
pas bien fondée, la Commission estimant que diverses circon-
stances, notamment le retard dans les opérations de bornage et
d’établissement de plans, ainsi que le trouble profond apporté
par la guerre, sont de nature à justifier le défaut de régularisa- ..
tion du transfert, et qu’il ne semble pas qu’on puisse, en bonne
justice, invoquer à l'encontre des dits colons, un défaut de
titres qui ne leur est pas imputable si, par ailleurs, ces colons
ont satisfait .à toutes les obligations que leur impose leur
contrat. Pour ce qui est des colons qui occupeñt leurs terres
à la suite de baux consentis avant le 11 novembre 1978, et
dont la durée n’est pas expirée, la Commission estime qu'ils
devraient être laissés en possession des dites terres, confor-
mément à ces baux.

Le Gouvernement polonais ayant contesté le bien fondé
des conclusions de la Commission des juristes, le Conseil
décida par la suite de demander sur cette affaire l'avis con-
sultatif de la Cour.

Les questions qui ont été débattues devant la Cour peuvent
être classées en deux catégories générales : en premier lieu,
compétence de la Société des Nations pour s’occuper de l'affaire;
Ig:

en second lieu, droit des colons de continuer à occuper et à
cultiver les terres sur lesquelles ils sont établis. Si, comme l’a
prétendu la Pologne, le fond de la controverse n’est pas de la
compétence de la Société, la Cour ne serait pas fondée à
formuler une opinion relativement aux droits des colons ;
c'est pourquoi son attention doit se porter en premier lieu sur
la question de la compétence.

I.

En se saisissant de l’affaire, le Conseil a agi en vertu d’un
des. accords internationaux connus sous le nom de Traités
de Minorités.

Par l’article 93 du Traité de Paix signé à Versailles le
28 juin 1919, et auquel la Pologne est partie.

«La Pologne accepte, en agréant l'insertion dans un
Traité avec les Principales Puissances alliées et associées,
les dispositions que ces Puissances jugeront nécessaires
pour protéger en Pologne les intérêts des habitants qui
diffèrent de la majorité de la population par la race, la
langue ou la religion. »

Le traité que la Pologne a ainsi accepté de conclure fut
signé le même jour par les Etats-Unis d’Amérique, l’Empire
britannique, la France, VItalie et le Japon, Principales
Puissances alliées et associées, d’une part, et, d’autre part,
par la Pologne. C’est cet acte qui est le traité de minorités
dont il s’agit en l'espèce et c’est sur ses stipulations qu'est
basée l’action du Conseil dans l'affaire. Elles ne seront citées
que pour autant qu'elles se rapportent à l'affaire soumise ala -
Cour.

Après avoir énoncé que les Principales Puissances alliées
et associées ont, par le succès de leurs armes, rendu à la
Nation polonaise l'indépendance dont elle avait injustement
été privée, le préambule du traité de minorités déclare que,
d'une part, les Principales Puissances alliées et associées
sont soucieuses «d'assurer l'exécution de l’article 93» du
Traité de Paix et que la Pologne, d'autre part, est désireuse
«de conformer ses institutions aux principes de liberté et de
20

justice » et « d’en donner une sûre garantie à tous les habitants
des territoires » dont elle a assumé la souveraineté. C’est à cet
effet, continue le préambule, qu’est conclu le traité de mino-
rilés.

Par l’article premier de ce traité, la Pologne s'engage à
ce que les stipulations contenues dans les articles 2 à 8
soient reconnues comme lois fondamentales, à ce qu'aucune
loi, aucun règlement ni aucune action officielle ne soient en
contradiction ou en opposition avec ces stipulations, et à ce
qu'aucune loi, aucun règlement ni aucune action officielle
ne prévalent contre elles. Par l’article 2, le Gouvernement
polonais s'engage en outre «à accorder à tous les habitants
pleine et entière protection de leur vie et de leur liberté, sans
distinction de naissance, de nationalité, de langage, de race
ou de religion ».

Le premier alinéa de l’article 7 stipule que :

« Tous les ressortissants polonais seront égaux devant
la loi et jouiront des mêmes droits civils et politiques
sans distinction de race, de langage ou de religion ».

La première phrase de l’article 8 contient la disposition
additionnelle suivante :

« Les ressortissants polonais, appartenant à des mino-
rités ethniques, de religion ou de langue, jouiront du
même traitement et des mêmes garanties en droit et
en fait que les autres ressortissants polonais. »

Sans s'arrêter à d’autres dispositions, la Cour passe tout
de suite aux stipulations de l’article 12 du traité qui est ainsi
conçu :

«La Pologne agrée que, dans la mesure où les stipu-
lations des articles précédents affectent des personnes
appartenant à des minorités de race, de religion ou
de langue, ces stipulations constituent des obligations
d'intérêt international et seront placées sous la garantie
de la Société des Nations. Elles ne pourront être modi-
fiées sans l’assentiment de la majorité du Conseil de la
Société des Nations. Les Etats-Unis d'Amérique, l’Em-
21

. pire britannique, la France, l'Italie et le Japon s'engagent
à ne pas refuser leur assentiment à toute modification
desdits articles, qui serait consentie en due forme par
une majorité du Conseil de la Société des Nations.

«La Pologne agrée que tout membre du Conseil. de la
Société des Nations aura le droit, de signaler à l’atten-
tion du Conseil toute infraction ou danger d'infraction
à l’une quelconque de ces obligations, et que le Conseil
pourra procéder de telle façon et donner telles instruc-
tions qui paraîtront appropriées et efficaces dans la cir-
constance.

«La Pologne agrée en outre qu’en cas de divergence
d'opinion sur des questions de droit ou de fait concernant
ces articles, entre le Gouvernement polonais et l’une quel-
conque des Principales Puissances alliées et associées ou
toute autre Puissance, Membre du Conseil'de la Société
des Nations, cette divergence sera considérée comme un
différend ayant un caractère international selon les termes
de l’article 14 du Pacte de la Société des Nations. Le
Gouvernement polonais agrée que tout différend de ce
genre sera, si l’autre partie le demande, déféré à la Cour
permanente de Justice. La décision de la Cour per-
manente sera sans appel et aura la même force et valeur
qu’une décision rendue en vertu de l’article 13 du Pacte. »

Il y a lieu de remarquer que, du fait de l’article 12, les
stipulations des articles précédents, pour autant qu'elles
affectent des personnes appartenant à des minorités de race,
de religion ou de langue, constituent « des obligations d’inté-
rét international» et sont placées «sous la garantie de la
Société des Nations » ; que la Pologne agrée que « tout membre
du Conseil de la Société des Nations » a le droit de signaler
à Vattention du Conseil « toute infraction ou danger d’infrac-
tion à l’une quelconque de ces obligations ».

Lorsque l'affaire portée: devant la Cour parvint, pour la
première fois, à la connaissance de la Société des Nations,
elle fut soumise par le secrétariat de la Société et par le Con-
seil à la procédure prévue à cet effet par le Conseil et, c’est
ainsi: qu'elle fut signalée à plusieurs reprises à l’attention du
22

Conseil par trois au moins de ses membres, représentant chacun
son gouvernement. L’alinéa 2 de l’article 12 stipule que tout
Membre du Conseil peut signaler à Vattention du Conseil
toute infraction ou danger d'infraction à l’une quelconque
des obligations mentionnées, sur quoi le Conseil peut prendre
certaines mesures dans la circonstance. La Cour estime qu'il
est sans utilité de rechercher comment et par qui le ou les
membres ont pu être amenés à signaler l'affaire à l'attention
du Conseil. Aux termes du Pacte, les Membres du Conseil sont
les représentants des Etats par lesquels ils sont nommés.
Les Etats ne peuvent agir qu’au moyen et par l’entremise de
la personne de leurs agents et représentants. Pour ce qui est
de la procédure suivie par le Conseil dans les questions de
minorités, il appartient au Conseil même de la régler. D'autre
part, il est impossible de dire que l’affaire dont il s’agit n’a
pas été signalée à l’attention du Conseil par l’un de ses mem-
bres, conformément aux stipulations de l’article 12. Les pre-
miers mots du rapport de M. da Gama indiquent que l’affaire
avait été portée à la connaissance du Conseil par un rapport
présenté par trois de ses membres, et il est sans importance
que ces membres aient fait partie d’un Comité désigné,
conformément à la résolution du Conseil du 25 octobre 1920,
en vue de faciliter au Conseil l'exercice de ses devoirs en ce
qui concerne les minorités. .

De plus, le Conseil, l'affaire ayant été signalée à son atten-

tion, peut, comme on l’a vu, procéder immédiatement «de.
telle façon, et donner telles instructions qui paraîtront appro-
priées et efficaces dans la circonstance ». IL est clair que cette
disposition permet au Conseil d'exercer la faculté, à lui con-
férée par l’article 14 du Pacte, de demander l’avis de la Cour
sur les points de droit dont la solution pourrait déterminer
son action.

A propos du pouvoir du Conseil de soumettre, dans l’exer-
cice des fonctions que lui confère l'alinéa 2 de l’article 12
du Traité des Minorités, l'affaire dont il s’agit à la Cour pour
avis consultatif, la Cour n’estime pas nécessaire d'interpréter
l'alinéa 3 de l’article 12 par lequel la Pologne agrée qu'en cas
de divergence d’opinion sur des questions de droit ou de fait
concernant les articles précédents du traité, cette diver-
23

gence peut être portée devant la Cour par certaines Puissances
pour être décidée sans appel comme un différend ayant un
caractère international. L’alinéa 3, suivant ses termes mêmes,
sert à compléter l'alinéa 2, mais ne peut nullement s’y sub-
stituer ; et le fait qu’une question portée à la Cour par le
Conseil en vertu de l'alinéa 2, pourrait éventuellement lui
être soumise par une Puissance isolée comme un différend
ayant, aux termes de l'alinéa 3, un caractère international, ne
saurait constituer une raison empêchant le Conseil de s’acquit-
ter de ses devoirs aux termes de l’alinéa 2. Il se peut que
la portée de l'alinéa 3, au point de vue de la nature des ques-
tions auxquelles il s'applique, soit aussi étendue que celle de
l'alinéa 2. Si la Cour refusait de se saisir d’une question à elle
soumise en vertu de l’un de ces alinéas, en se basant pour
ce faire sur ce que cette question eût pu, ou pourra plus tard,
lui être soumise d’une façon différente conformément à l’autre
alinéa, le résultat pourrait être, en pratique, de les rendre tous
deux inefficaces.

Il n'est pas nécessaire, vu les faits en l'espèce, de décider.
si, pour que le Conseil puisse lui-même intervenir, il faut qu'un
membre du Conseil ait au préalable agi conformément à l’ali-
néa 2.

Pour ce qui est de la compétence, il reste encore un point
à examiner : c’est celui de savoir si, en l’espéce, il y a infrac-
tion ou danger d'infraction à l’une des obligations auxquelles
se réfère l’article 12. Alors que, confoumément aux termes
du-traité de minorités, il appartient nécessairement au Con-
seil de déterminer en premier lieu s’il y a infraction ou danger
d'infraction, la Cour est d’avis que les faits portés à sa con-
naissance dans le présent cas démontrent clairement que cette
condition est réalisée.

Comme on l’a vu, l’article 7 du traité prévoit que tous les
ressortissants polonais seront égaux devant la loi et jouiront
des mêmes droits civils et politiques sans distinction de race, de
religion ou de langue. L'expression «droits civils» dans le
traité comprend sans aucun doute les droits privés qui
découlent d’un contrat relatif à la possession ou à l'usage
de biens soit meubles soit immeubles. |

L'article 8 du Traité garantit aux minorités ethniques le
24

même traitement et les mêmes garanties «en droit et en
fait » que ceux dont jouissent les autres ressortissants polo-
nais. Le fait que le texte de la loi du 14 juillet 1920 n’établit
pas de distinction expresse de race et que, dans quelques cas
isolés, cette loi s’applique à des ressortissants polonais non
allemands, qui ont acquis leurs biens des colons de race alle-
mande qui les possédaient primitivement, ne change rien au
fond. L'article 8 vise précisément les plaintes telles que celle
dont il s’agit en l'espèce. Il faut qu'il y ait égalité de fait
et non seulement égalité formelle en droit en.ce sens que les
termes de la loi évitent d'établir un traitement différentiel.
L'article 5 de la loi du 14 juillet 1920 prévoit l'expulsion
de toute personne occupant une propriété foncière par suite
d’un contrat conclu avec l’une des personnes auxquelles s’est
substitué le fisc polonais en exécution de l’article premier de
la loi, et il résulte de cet article premier que, parmi ceux
auxquels s’est substitué le fisc polonais, se trouvent les Etats
allemands. Le point primordial et fondamental est en l'espèce
que les personnes dont les droits sont actuellement contestés
sont, dans l’ensemble, des personnes de race allemande qui,
en vertu de la loi prussienne de 1886 et de la législation ulté-
rieure, se sont établies dans les terres dont il s’agit, sur la
base de contrats conclus avec le Gouvernement prussien. C’est
même pour cette raison que la Pologne prétend que les-con-
trats dont il s’agit actuellement doivent être considérés comme
non valables. Il en résulte que bien que la loi ne déclare pas
expressément que les personnes qui doivent être expulsées de
leurs terres sont de racé allemande, on peut tirer des termes
mêmes de la loi la conclusion qu’elles appartiennent à cette
race, fait qui ressort aussi clairement des preuves présentées
à la Cour. Il est sans doute vrai, comme l’a dit la Pologne,
que les personnes, dont les droits sont en question, furent
installées sur les terres concédées pour servir à une politique
de germanisation dont le principe se dégage de la législation
d’après laquelle furent établis les contrats. L'effet de l’exécu-
tion de la loi du 14 juillet 1920 serait de détruire ce qui avait été
fait précédemment, pour autant que l'obligation imposée aux
colons en question d'abandonner leurs foyers aboutirait à une
dégermanisation. Mais bien qu'une telle mesure puisse s’expli-
25

quer, elle est précisément de celles que le Traité de Minorités a
voulu rendre impossible. L’intention de ce traité est,sansaucun
doute, de tarir une source dangereuse d’oppression, de récri-
minations et de conflits, d'empêcher les haines de races et
de croyances de se manifester et de protéger les situations
acquises au jour de sa conclusion, en plaçant les minorités
d'aujourd'hui sous la protection impartiale dela Société des
Nations.

La Cour examinera encore un autre point. La Pologne
prétend que les mesures concernant les colons ont été prises
dans l'exercice des droits que lui confère le Traité de Paix
et notamment l’article 256, et que l'interprétation de ce traité
n’est pas de la compétence du Conseil de la Société des Nations
telle qu’elle résulte du traité de minorités. La Cour ne peut
partager cette manière de voir. Le but principal du traité de
minorités est d'assurer le respect des droits des minorités et
d'empêcher qu’un acte quelconque du Gouvernement polo-
nais ne constitue un traitement différentiel à leur égard. Il
est sans importance que les droits dont on allègue l'infraction
découlent d’un acte législatif, judiciaire ou administratif
ou d’un engagement international. Si le Conseil cessait d’être
compétent dès que l’affaire à lui soumise implique l’interpré-
tation d’un engagement international, le Traité de minorités
serait, {dans une grande mesure, dépouillé de sa valeur.
Les raisons avancées par la Pologne pour une interprétation
restrictive du traité ne sont pas de nature à justifier de la part
de la Cour une interprétation qui aboutirait.à ce résultat. Par
l’article 93 du Traité de paix, la Pologne agrée l'insertion dans
un traité spécial de dispositions pour protéger les intérêts des
minorités de race, de langue ou de religion. Cet engagement
serait entièrement incertain et hypothétique, si le traité des
minorités devait cesser d’être applicable lorsque la mesure
provoquant la plainte, implique l'examen d’une stipulation du
Traité de Paix qui ne se réfère pas expressément aux minori-
tés. Afin que la protection garantie soit certaine et efficace,
il est essentiel que le Conseil, lorsqu'il agit conformément au
traité des minorités, soit, d’une façon incidente, compétent
pour examiner et interpréter les lois ou traités dont dépendent

Le
26

les. droits dont la violation est alléguée. Bien que le Gouver-
nement polonais ait présenté l'affaire comme relevant de.
l’art. 256 du Traité de Paix, la Cour est d’avis que l’interpré-
tation des stipulations de ce traité, ainsi que des accords inter-
nationaux qui y sont rattachés, doit être considérée comme
incidente à la solution de questions surgissant à propos du
Traité de minorités.

IT.

Avant d'aborder l'examen des deux points a) et b) com-
pris dans la seconde question dont elle est saisie, la Cour estime
nécessaire de rechercher — et ceci est commun aux deux
points — si et dans quelle mesure la date de armistice — Ir
. novembre 1918 — affecte la validité des contrats dont il s’agit.

Selon les articles 2, 3, 7 et 8 de la loi polonaise du 14 juil-
let 1920, la validité de certains actes juridiques relatifs aux
biens de l’Empire allemand et des Etats allemands situés dans
les territoires cédés à la Pologne dépend de ce que ces actes ont
eu lieu, soit avant, soit après le rr novembre 1918 ; cette
date se trouve mentionnée dans les questions soumises à la
Cour. La question de la détermination de la date à considérer
se pose à propos d’une clause de l’Armistice, complétée par
le Protocole de clôture signé à Spa le rer décembre 1918, et à
propos de certaines stipulations du Traité de Versailles.

De l'avis de la Cour, la date du 11 novembre 1918 n’a
pas, en ce qui concerne les droits des colons, le caractère déci-
sif qui lui est attribué par la loi polonaise de 1920.

La clause XIX, alinéa 3, de la Convention d’armistice con-
tient la disposition suivante :

« Pendant la durée de l’armistice, il ne sera rien dis-
trait par l’ennemi des valeurs publiques pouvant servir
aux alliés de gage pour le recouvrement des réparations ».

Le protocole signé à Spa le rer décembre 1918, et se réfé-
rant à l'exécution des alinéas 3 et suivants de la Conven-
tion d’armistice, stipule que, pendant la durée de l'armistice,
27

‘le Gouvernement allemand s'engage à ne prendre aucune
disposition pouvant diminuer sous une forme quelconque la
valeur de son domaine public ou privé, gage commun. des
alliés pour le recouvrement des réparations auxquelles ils ont
droit ; et il est expressément stipulé que le Gouvernement
allemand s’engage à ne pas aliéner, concéder, hypothéquer
les chemins de fer, canaux, mines, bois, entreprises coloniales,
industrielles ou commerciales qui lui appartiennent ou dans
lesquelles il possède des intérêts.

La thèse polonaise a rattaché ces stipulations à l’article 256
du Traité de Versailles qui dispose que les puissances cession-
naires de territoires allemands acquerront tous biens et pro-
priétés appartenant à l’Empire ou aux Etats allemands et
situés dans ces teriitoires, et que la valeur de ces acquisitions
sera fixée par la Commission des réparations et payée par
l'Etat cessionnaire à ladite Commission des réparations, pour
être portée au crédit du Gouvernement allemand, à valoir sur
les sommes dues au titre des réparations.

L'article 92 du traité stipule que la partie de la dette qui,
d’après la Commission des réparations «se rapporte aux
mesures prises par les Gouvernements allemand. et prussien en
vue de la colonisation allemande de la Pologne » sera exclue
de la portion: des charges financières de l'Allemagne et de la
Prusse que la Pologne aura à supporter ; et qu’en fixant, en
exécution de l’article 256, la valeur des biens et propriétés de
l'Empire ou des Etats allemands passant à la Pologne, la Com-
mission des réparations devra exclure de cette évaluation les
bâtiments, forêts et autres propriétés d'Etat « qui apparte-
naient à l’ancien royaume de Pologne»; ceux-ci doivent
être acquis à la Pologne « francs et quittes de toutes charges ».

En ce qui concerne la dernière stipulation, il y a lieu d’obser-
ver qu'il n’a jamais été allégué que les terres dont il-s’agit
fussent « propriétés » de l’ancien royaume de Pologne.

L'époque à laquelle les territoires, anciennement sous la
souveraineté allemande, ont passé sous la souveraineté
polonaise, est clairement indiquée par les termes de l’armistice
ainsi que par les stipulations des traités de minorités et de
paix. |
° | ” 28

.. En vertu de la clause XII de la convention d’armistice,
insérée dans les « Dispositions relatives aux frontières -orien-
tales de Allemagne», les troupes allemandes quise trouvaient
alors dans les territoires, qui faisaient partie avant la guerre
de la Russie, durent rentrer dans les frontières de |’ Allemagne
telles qu’elles étaient tracées au 1° août 1914. En: consé-
quence, ces troupes ne furent pas obligées à évacuer les terri-
toires allemands qui devinrent ultérieurement polonais.

D'autre part, le troisième alinéa du préambule du traité
‘de minorités disposé : |

«Que l'Etat polonais, exerçant actuellement, en fait,
la souveraineté sur les parties de l’ancien Empire russe
habitées en majorité par dés Polonais, a déjà été reconnu
par les Principales Puissances alliées et associées comme
Etat souverain et indépendant ; »

et le quatrième alinéa est ainsi conçu :

« Considérant qu’en vertu du Traité de Paix conclu avec
Allemagne par les Puissances alliées et associées. Traité
dont la Pologne est signataire, certains territoires de
l’ancien Empire allemand seront incorporés dans le térri-
toire de la Pologne ».

Cette déclaration, conforme aux événements histori-
ques qui ont amené le rétablissement de l'indépendance de la
nation polonaise, se borne à constater un fait qui n’a d’ail-
leurs pas été contesté : à la date du 28 juin 1919, au moment
où furent conclus les traités de paix et de minorités, alors que
la Pologne était déjà reconnue comme exerçant la souveraineté
sur certaines parties de l’ancien Empire russe, il restait
encore à réaliser, par la mise en vigueur du Traité de Paix,
la cession et l'occupation des territoires allemands, et le Gou-
vernement allemand, ainsi que l'Etat prussien, doivent être
considérés comme ayant gardé dans l’intervalle, leur com-
pétence à l'effet d'accomplir tous actes requis par l’admini-
‘stration normale du pays. En vertu de dispositions spéciales
et expresses du Traïté, d’autres dates, antérieures au ‘Io
janvier 1020, furent appliquées à l’Alsace-Lorraine.
29
La question de savoir, si et dans quelle mesure les stipula-
tions de l’armistice et du protocole de Spa s’appliquent à
ces actes, sera examinée ci-après à propos des points a) et b)
de la question 2.

III.

La seconde question portée devant la Cour a trait à certaines
mesures prises par la Pologne relativement a divers con-
trats conclus entre les colons et le Gouvernement prussien.
Avant d’aborder cette question, il y a lieu d’observer que la
législation allemande est toujours restée en vigueur sur le
territoire cédé par l’ Allemagne à la Pologne et que, pour |’étude
de la nature et de l'étendue des droits et des obligations
découlant des contrats litigieux, c'est à cette législation
qu'il est nécessaire de se reporter. Cependant, la Cour n’exami-
nera pas les distinctions et exceptions qui ne sont pas essen-
tielles en l’espèce.

Pour ce qui est des Rentengutsvertrage, dont il est fait
mention au point (a) de la question, ce sont, et dans la forme
et dans le fond, des contrats de vente d’une espèce spéciale.
Des modèles en ont été mis sous les yeux de la Cour. Le con-
trat porte que le colon acquiert le bien-fonds comme proprié-
taire; l’acte lui donne le titre d’acheteur; etil entre en posses-
sion du bien à la conclusion du contrat et moyennant le ver-
sement d’une somme fixe. Les principales caractéristiques qui
distinguent ces Rentengutsvertrdge des contrats ordinaires
de vente, sont les suivantes :

I. une partie du prix d’achat est versée avant de prendre
possession du bien et le reste plus tard sous forme de rente
fixe, rachetable à des conditions stipulées dans le contrat et

-2. suivant les dispositions (Bedingungen) particulières’ et
générales du contrat, certaines obligations sont imposées -
à l'acheteur, et, certains droits sont réservés à Etat prussien,
parmi lesquels, dans quelques cas spécifiés, le droit de retrait
et le droit de rachat. Mais, sous réserve des stipulations con-
traires de ces dispositions «spéciales » et «générales », les
30

règles ordinaires des contrats de vente s’appliquent également
aux Rentenguisveriräge.

D'après le droit allemand le transfert de la propriété
foncière est soumis à certaines conditions particulières. Par
exemple, un contrat de vente, même si l'acquéreur entre en
possession, n’est pas suffisant en soi pour donner légalement à
Vacquéreur le droit de propriété (Eigentum). Pour réaliser
ce transfert de propriété, l’Auflassung et l'inscription au regis-
tre foncier sont nécessaires. L’Auflassung consiste dans un
échange de déclarations relatives au transfert de la propriété,
fait en même temps par les deux parties au bureau du Regis-
tre foncier (art. 873 et 925 du Code civil allemand). Il s’en-:
suit que les colons bénéficiaires d’un Rentenguisvertrag n'avaient
pas, à défaut d’Auflassung avant le 11 novembre 1918, léga-
lement acquis à cette date, la propriété de la terre. Mais
il ne s’ensuit nullement qu'ils n’aient point acquis de droit à la
terre.

Il a. été soutenu qu'avant l’Auflassung les droits éventuels
des colons sont des droits incomplets ou imparfaits que l’on ne
peut faire valoir devant les tribunaux. La Cour ne saurait par-
tager cette manière de voir.

Un examen des Rentenguisverträge montre qu'ils ont le
même effet qu’un contrat pour l'acquisition d’un bien-fonds,
valide et bon en justice. La première clause est la suivante :

Der Landwirt ...c.cccceee erwirbt die im Teilungsplane
des Anstedlungsgules ........006 Kreis  wivccccseeee , unter
Ze. nachgewiesene Ansiedlersielle in der Grésse
von ungefähr.........…. ha, bestehend aus den Flurstüchen
sessssses nebst den zugeteilien Gebäuden — zu Eigentum ~
gegen Rente unter den thm bekannt gemachten, diesem
Vertrage als Anlage beigefügten, einen wesentlichen
Bestandtenl des Vertrages bildenden allgemeinen und den
hierunter folgenden besonderen Bedingungen.

«Le dit we fermier, se rend acquéreur de la pro-
priété de colonisation portée sous le numéro ......... sur le
plan de morcellement du Domaine de Colonisation de
District ' de ..........…. ayant une superficie d’environ
wh eteeeeeets hectares et consistant en terrains ........ ones
31

avec les bâtiments y afférents, pour devenir son bien
propre, moyennant paiement d’une rente, aux conditions
générales annexées au présent contrat et qui lui ont
été dûment notifiées et forment partie essentielle du
contrat, et aux conditions spéciales ci-après énumérées. »

C'est là. une déclaration nette selon laquelle le fermier
acheteur acquiert le bien-fonds à titre de propriétaire, moyen-
nant paiement d’une rente (erwirbt zu Eigentum gegen Rente)
sous réserve des conditions spéciales et générales.

Les conditions spéciales contiennent les dispositions
suivantes : l’acheteur versera un acompte en espèces; la rente
est fixée ; la propriété foncière est remise à l'acheteur sur paie-
ment de l’acompte ; si cet acompte n’est pas versé, l'Etat
peut se retirer du contrat ; les‘droits de l'acheteur ne peuvent
être transférés sans le consentement exprès de l'Etat.

Il n’est pas nécessaire de mentionner les autres conditions
spéciales.

Tl est évident que dans aucune des conditions spéciales
‘il n’y a rien qui empêche que l’acheteur possède un titre au
bien-fonds aux termes de son contrat.

Les conditions générales demandent à être examinées.

Le modèle de contrat fourni à la Cour par la Secrétaire géné-
ral de la Société des Nations prévoit dans son premier para-
graphe que l’acheteur doit faire de sa propriété un «établis-
sement économique productif » (letstungsfahige wirtschaftliche
Ansiedlung) et ajoute que «l'Etat jugera si cet engagement
a été rempli ». |

Le second paragraphe donne à l'Etat le droit de se retirer
du contrat dans le cas où l’acheteur ne commence pas à
cultiver les terres dans les six mois; ou s’iln’en complète pas la
culture dans les deux ans ; ainsi que dans le cas où l'acheteur
agit, à certains égards précis, contrairement à ses engagements;
et de plus, si un créancier frappe d'opposition les droits de
l'acheteur envers l'Etat. (Wenn der Anspruch des Käujers
gegen den Staat auf Uebertragung des Eigentums an der Stelle
von einem Gläubiger gepfdndet wird).

D'après le paragraphe trois, le droit de propriété sera
32

transféré (aufgelassen) quand l’acheteur aura rempli, au
jugement de l'Etat, ses obligations en vertu des paragraphes
précédents et quand l'Etat aura fourni les pièces nécessaires
pour l'inscription du transfert au registre foncier.

Cette clause ne peut. être interprétée comme donnant
à l'Etat le droit arbitraire de refuser Auflassung si l’ache-
teur a rempli en fait les conditions du contrat. Dans ce cas,
V Auflassung peut être ordonnée par la justice, et même s’il y
avait quelque difficulté à obliger le Gouvernement à procéder
au transfert, le Gouvernement n’aurait pas le droit d’expulser
du bien-fonds l’acheteur, qui en est en possession, si celui-ci
a exécuté le contrat en ce qui le concerne. |

Il est évident que dans les cas normaux l'Etat procéderait
au transfert, si l'acheteur avait rempli les conditions du con-
trat, et de plus, que n’ayant dans cette éventualité aucun droit
d'expulsion, l'Etat ne gagnerait rien en différant l Auflassung.

Le sixième paragraphe interdit Valiénation de parcelles
du bien-fonds ; il interdit également l’aliénation de l’ensemble,
sauf aux personnes approuvées par l'Etat.

Le septième paragraphe stipule que l’acheteur est tenu de
vivre sur sa propriété dont il doit diriger lui-même la culture.
Le troisième alinéa de ce paragraphe dispose qu'après
l’expiration d’un délai de douze années à partir de la prise en
possession, l'Etat ne refusera son autorisation à un transfert
de possession ou de propriété, que dans les cas où il apparai-
trait que le transfert rendrait douteux la réalisation du but
visé par la loi de 1886.

Les exposés faits devant la Cour au nom du Gouvernement
polonais ont, en quelque mesure, porté sur les conditions visées
aux n®6 et 7 ; les arguments avancés ne paraissent cependant
point avoir d'importance pour la solution de l'affaire ; la même
observation s'applique au droit de rachat réservé à l'Etat
dans certains cas par le paragraphe 9 des conditions géné-
rales. .

Le paragraphe 11 des Dispositions générales prévoit que :

Mit der Uebergabe erlangt der Käufer das Recht, die
Stelle als Niessbraucher zu nuizen. — |
33

« Avec la remise de la propriété est transféré à l'acheteur le
droit d’user du bien-fonds comme usufruitier.» D'après la
législation allemande, l’usufruitier est protégé dans sa posses-
sion et dans sa jouissance des fruits de la chose. D’après d’autres
modèles de Rentenguisverträge placés devant la Cour, l'acheteur,
bien qu’il ne soit pas désigné sous le nom d’usufruitier,
acquiert, dès que la possession lui est transférée, le droit
d'occuper le bien-fonds comme s’il était le sien (Eigenbesitz).

Il n’y a dans le Rentengutsvertrag rien d'autre qui mérite
de retenir l’attention. La Cour estime qu'il est clair que l’ache-
teur a des droits sur le bien-fonds même avant l’ Auflassung. Il
y a eu, de la part de l'acheteur, pour l'acquisition de ce droit,
une contre-prestation en argent d'une part, et, d’autre part
en travail au profit du bien-fonds, et le droit en question
est reconnu par la loi et garanti par la justice. L'acheteur
a acquis un jus ad rem, et, après Auflassung, il a un jus in re.

Le fait, qu'il y a eu pour ce plan de colonisation des motifs
politiques, ne peut porter atteinte aux droits privés acquis
conformément à la loi ; il est même évident qu'aucune colo-
nisation de ce genre ne pourrait réussir si les colons n'étaient
pas assurés de leurs droits sur le bien-fonds pour lequel ils
ont payé tant en argent qu’en nature.

L'acheteur d’un Rentengut, avant comme après |’ Auflassung:
n’a pas seulement le droit de possession, mais il a en outre
Vobligation d’exercer ce droit. Le paragraphe 7 des dispo-
sitions générales oblige l’acheteur et ses successeurs à vivre
sur le bien-fonds et à le cultiver eux-mêmes. Sans la permis-
sion de l'Etat, ils ne sont pas autorisés à louer le bien-fonds
ou à en assurer la culture par une tierce personne. De plus,
d'importantes limitations sont apportées à leur droit de
revendre. Ces obligations imposent à l’acheteur une lourde
charge, venant s'ajouter au versement d’une rente, et elles
lui ôtent toute occasion de faire du bien-fonds un objet
de spéculations. Et c’est ce qui explique que la rente fixée
soit modérée dans son taux.

En ce qui concerne le droit au transfert de la propriété
qui appartient à l’acheteur en vertu d’un contrat de vente,
Varticle 433 du Code civil allemand prévoit que «dans le
contrat de vente le vendeur s’engage à livrer la chose vendue
34

à l'acheteur et à lui en procurer la propriété ». Donc, dans les
circonstances ordinaires, l’acheteur d’un bien-fonds a un droit
indubitable, qu’il peut faire valoir devant les tribunaux, de
réclamer du vendeur I’ Auflassung nécessaire pour compléter
le transfert de propriété. Un jugement exécutoire, obtenu
par l'acheteur d'un Rentengut tient lieu de la déclaration
d’ Auflassung du vendeur (Code de procédure civile allemand
art. 894). |

Il convient de constater que le fait, qu’en l'espèce l’une
des parties contractantes est l'Etat, est indifférent au point
de vue juridique parce que, d’après le droit allemand, l'Etat,
dans ses relations de droit privé, est soumis aux règles ordi-
naires du droit privé et est justiciable des tribunaux,
(article 4 de la Loi introductive — Einfihrungsgesetz — au
Code de procédure civile allemand). Le droit que possède
l'acheteur d’un Rentengut d'obtenir de l'Etat le transfert
de la propriété, est incidemment reconnu par l'alinéa premier
du N°. 5 du § 2 des dispositions générales. L'Etat n’est pas
non plus, de l’avis de la Cour, libre de méconnaitre, de façon
arbitraire, ce droit. L'article 157 du Code civil allemand stipule
que «les contrats doivent s’interpréter de bonne foi en tenant
compte des usages». C’est la une disposition générale qui
s’applique à tous les contrats, et le recours aux tribunaux est
toujours possible, sauf stipulations expresses contraires.

IV.

Après avoir déterminé la nature et l'étendue des droits
qui résultent des Rentenguisverträge, notamment en ce qui
concerne la période précédant l’ Aujlassung, la Cour doit se
demander si le changement de la souveraineté et du droit à la
propriété des domaines d’Etat dans les territoires en question
a eu des répercussions sur les contrats et quelles sont ces
répercussions.

Le représentant de la Pologne a fait la déclaration suivante
au sujet de ceux des Rentenguisverträge qui ont été suivis
d’ Aujlassung avant le 11 novembre 1918:

«La catégorie des colons qui ne sont pas soumis à
l'expulsion conformément à la loi du 14 juillet 1920
35

comprend 17.240 colons possédant 262.942 acres de terres
sur la base des Rentenguisverträge, complétée par
VAuflassung et l'inscription dans les registres fonciers,
ces deux opérations ayant été accordées par le Gouverne-
ment prussien avant le 11 novembre 1918. Ces colons
sont tous d’origine et de langue allemandes. La loi du
14 juillet 1920 ne concerne pas ces colons. La validité
de leur titre de propriété est reconnu par le Gouverne-
ment polonais aux conditions stipulées dans les Renten-
guisverträge. »

Cette reconnaissance de titre implique qu'à la suite de
V Auflassung, la propriété est, en droit, acquise à l'occupant
d’un Rentengut, de sorte que le droit de propriété de l'Etat
prussien étant éteint, il ne peut passer à la Pologne en vertu
de l’article 256 du Traité de Versailles.

Dans le cas des Rentengutsvertrdge non suivis d’Auflassung
et pour lesquels l'Etat prussien était encore inscrit comme
. propriétaire au registre foncier, la Pologne, en exécution
de l'article premier de la loi du 14 juillet 1920, a substitué
dans ledit registre foncier le Trésor polonais è à l'Etat prussien
comme propriétaire.

Il a été montré que, d’après le Rentengutsvertrag, l'acheteur
possède, même avant l’ Auflassung, un droit acquis opposable
au vendeur. La principale question en présence de laquelle se
trouve maintenant la Cour est la suivante : La souveraineté
et le droit à la propriété des domaines d'Etat ayant changé,
le colon qui a passé un Rentengutsvertrag avec Etat prussien
est-il en droit d’exiger du Gouvernement polonais, en tant
que nouveau propriétaire, l'exécution de ce contrat, y compris
la consommation du transfert par l’ Auflassung ?

L'on a suggéré trois solutions.

La première est que les contrats seraient d'une nature
« personnelle » et existeraient exclusivement entre les parties
primitives — c’est à dire entre le Gouvernement prussien et le
colon — de telle sorte que les obligations de l'Etat prussien ne
pourraient pas être considérées comme ayant passé à la
Pologne. Les raisons d’exclure cette thèse apparaissent claire-
36

ment et dans ce qui a été dit quant à la nature juridique des
droits résultant, pour le colon, des Rentengutsvertrige,
et dans ce qui va suivre, quant à l’effet d’un changement de
souveraineté sur les droits privés.

La seconde solution selon laquelle les Rentengutsvertrige se-
raient automatiquement devenus nuls, comme conséquence de
la cession de territoire, est également inacceptable. Des droits
privés, acquis conformément au droit en vigueur, ne devien-
nent point caducs à la suite d’un changement de souveraineté.
Personne ne nie que le droit civil allemand — tant matériel
que formel n’a cessé de s’appliquer dans les territoires dont
il s’agit. On ne saurait prétendre que, alors que la législation
survit, les drdits privés acquis conformément à cette légis-
lation soient condamnés à périr. Une telle assertion n’est
basée sur aucun principe et serait contraire à l'opinion et à la
pratique quasi universelle.

Reste la troisième solution selon laquelle les droits acquis
privés doivent être respectés par le nouveau souverain terri-
torial.

Il n’y a pas lieu d'examiner ici la question générale de
savoir si et dans quelles circonstances un Etat peut, en vertu
de son pouvoir législatif souverain, modifier ou annuler des
droits privés.

La Cour est ici en présence de droits privés découlant de
dispositions légales ou conventionnelles expresses, et il suffit,
aux fins du présent avis, de dire que même ceux qui contestent
l'existence en droit international du principe de la succession
d'Etats, ne vont pas jusqu'à maintenir que les droits privés,
y compris ceux qui ont été acquis de l'Etat en tant que pro-
priétaire foncier, ne peuvent être valablement opposés à celui
qui succède à la souveraineté. -

Par le Traité de Minorités la Pologne s’est engagée a
faire jouir tous ses ressortissants des mêmes droits civils
et politiques et du même traitement et des mêmes garanties
en droit et en fait. Les mesures prises par les autorités polo-
naises en. vertu de la loi du 14 juillet 1920, et en particulier de
l’article 5 de cette loi, constituent indubitablement une annu-
lation virtuelle des droits que les colons ont acquis du fait de
leurs contrats et, en conséquence, sont une infraction à l’obli-
37 :

gation concernant leurs droits civils. Elles sont contraires
au principe d'égalité, en ce sens que les colons sont soumis
à un traitement différentiel préjudiciable à leurs intérêts,
traitement auquel les autres citoyens, bénéficiaires de con-
‘trats de vente ou de location, ne sont pas soumis.

La Cour doit encore examiner si l’une quelconque des sti-
pulations du Traité de Paix porte atteinte à la protection
garantie par le Traité des Minorités en ce qui concerne les
droits civils et si l’une quelconque des clauses des contrats
n'empêche pas leur validité de continuer.

La Pologne a invoqué l’alinéa deux de l’article 91 du Traité
de Paix qui prévoit que les ressortissants allemands ou leurs
descendants qui auraient établi postérieurement au premier
janvier 1908 leur domicile sur les territoires cédés ne pourront
acquérir la nationalité polonaise qu'avec une autorisation
spéciale de l'Etat polonais. De plus, la Pologne a invoqué
le paragraphe 2 de l'article 255 du même traité qui stipule
que la Pologne, en prenant à sa charge une part de la dette
de l'Empire allemand et de l'Etat prussien, sera exemptée
de supporter la fraction de la dette dont la Commission des
Réparations attribuerait l’origine aux mesures prises par les
Gouvernements allemand et prussien pour la colonisation
allemande de la Pologne. La Pologne avance que ces stipula-
tions témoignent de l'intention d'effectuer une dégermanisation
et, qu’en conséquence, elle devrait être dispensée d’assumer
et d'exécuter toutes obligations ou de reconnaître tous droits
qui découleraient de contrats conclus, au sujet des biens qui
ont passé à l'Etat polonais en vertu de l’article 256 du Traité,
par l’ancien souverain du territoire en exécution de sa politique
de germanisation.

Ce sont là des stipulations particulières se rapportant res-
pectivement à un aspect nettement défini de l’acquisition de
la nationalité et de la répartition de la dette publique. Elles
sont étrangères à la protection des droits privés ; et il serait
incompatible, non seulement avec les dispositions du Traité
de Minorités conclu le même jour, mais aussi avec les autres
dispositions du Traité de Paix qui traitent expressément des
droits privés, de les étendre à cette protection.

De plus, la Pologne prétend avoir acquis, libres de toutes
|

38

charges, les biens appartenant aux Etats allemands en raison
‘de ce que le Traité de Paix ne lui impose pas expressément de
prendre sur elle l'exécution des obligations assumées par ces
Etats en ce qui concerne lesdits biens. Comme on l’a déjà vu,
la Cour estime qu'aucune disposition conventionnelle n’est
nécessaire pour protéger les droits et pour maintenir les obli-
gations de cette nature. De l’avis de la Cour, l’on ne peut
donc tirer du silence du Traité de Paix, aucune conclusion
qui soit contraire à celles résultant de ce qui précède. D’autre
part, la position prise par la Cour en ce qui concerne la pro-
tection des droits privés dont il s’agit, paraît être corroborée
par les dispositions mêmes de ce traité.

Ti est vrai que le Traité de Paix n’énonce pas expressément
et formellement le principe selon lequel, en cas de changement
‘de souveraineté, les droits privés doivent être respectés, mais
ce principe est clairement admis par le traité. En vertu de
l’article 75, les contrats conclus entre Alsaciens-Lorrains et
autorités allemandes sont, en principe, maintenus et s'ils
“viennent à être dénoncés, dans un intérêt général, par le Gou-
‘vernement français, il est accordé sous certaines conditions,
une indemnité équitable. Etant donné que cette règle s’appli-
que à l’Alsace-Lorraine qui, d’après l’article 5x, est réin-
tégrée dans la souveraineté française, à dater du 1x novembre
1018, il est difficile de concevoir que le même traité ait voulu
donner, sur des territoires dont la souveraineté n’a été acquise
que par cession, des pouvoirs discrétionnaires en ce qui con-
cerne des droits semblables. En outre, le paragraphe 2 de
‘J’annexe à la section V (contrats, prescriptions, jugements)
de la Partie X prévoit qu'entre ex-ennemis, sont maintenus
les contrats suivants :

a) Les contrats ayant pour but le transfert de pro-
priété de biens et effets mobiliers ou immobiliers, lorsque
la propriété aura été transférée ou l’objet livré avant que
les parties ne soient devenues ennemies ;

b) Les baux, locations et promesses de locations ;

c) Les contrats d’hypothèque, de gage et de nantisse-
ment ;

d) Les concessions concernant les mines, minières,
carrières ou gisements ;
39
e) Les contrats passés entre des particuliers et des
États, provinces, municipalités ou autres personnes juri-
diques administratives analogues et les concessions
données par lesdits Etats, provinces, municipalités ou
autres personnes juridiques administratives analogues.

. Si ces contrats sont maintenus même entre ennemis,

il paraît impossible que le Traité ait voulu en envisager
l’annulation lorsqu'ils sont passés entre un Etat et un de ses
nouveaux ressortissants.

Afin de justifier l'annulation des Rentengutsvertrdge,
l’on a invoqué certaines autres considérations relatives aux
dispositions contenues dans ces contrats.

En premier. lieu, l’attention de la Cour a été attirée sur leur
caractère mixte, à la fois privé et public. Mais les considérations
politiques primitivement associées aux Rentenguisverträge,
ne leur enlévent, en aucune façon, leur caractère de contrat
de droit civil, et les quelques clauses de caractère nettement
politique qu'ils contiennent peuvent devenir inopérantes sans
entraver le moins du monde l'application normale de leurs
clauses essentielles.

. En second lieu, l’on ne peut tirer argument en faveur de
l'annulation des contrats du fait de la dépréciation de la
valeur de la monnaie dans laquelle sont payables les rentes,
dépréciation survenue depuis leur conclusion. La Cour n'est
pas appelée à examiner si, et dans quelle mesure, il serait
possible de porter légalement remède à la disproportion entre
la valeur des biens-fonds et celle de la rente dépréciée. La
même disproportion s’est fait sentir dans de nombreux
cas plus ou moins semblables, et il serait contraire au principe
de l'égalité d'admettre seulement dans le cas des Rentenguis-
verträge que cette disproportion puisse invalider le contrat.

Il reste à examiner sil’ Auflassung passée après le II novem-
bre 1918 constitue une infraction à la clause XIX de la Conven-
tion d’armistice et au paragraphe premier du Protocole de
clôture signé à Spa le rer décembre 1918. Même si l’on admet-
tait que, d’une façon quelconque, la date de l'armistice —
II novembre 1918 — est la date décisive pour la détermination
de la validité des contrats dont il s’agit, l’on pourrait faire
40

observer que l’Auflassung, qui n’est que la consommation
d’un contrat d’aliénation déjà conclu par l'Etat prussien, ne
peut pas être considéré comme distrayant, au sens de la
Convention d’armistice, des valeurs publiques, ni comme dimi-
nuant, au sens du Protocole de Spa, la valeur du domaine
public ou privé du Gouvernement allemand. Les colons
étaient déjà en possession légale des terres où ils avaient placé
leur argent et sur lesquelles ils avaient déjà acquis des droits
qu'ils pouvaient faire valoir devant les tribunaux ; et il
n'était pas interdit à l'Etat prussien d'effectuer les actes
d'administration habituels exigés par les contrats préalable-
ment passés avec des personnes privées, notamment dans les
cas où le retard apporté à l’accomplissement de ces actes
était dû aux troubles résultant de la guerre.

V.

Le point (b) de la question 2 a trait aux baux (Pachtverträge)
consentis avant le rr novembre 1918. Ce point, conformément
à la résolution du Conseil de la Société des Nations du 18
avril 1923 transmise à la Cour par le Secrétaire général de la
Société des Nations à la date du 26 avril, «se rapporte exclu-
sivement au cas d’une catégorie spéciale de colons-fermiers,
c'est à dire à ceux qui occupent des terres en vertu de baux
passés avant l'armistice, dont la durée n’est pas expirée, et
qui ont, subséquemment, obtenu pour ces terres des contrats
de rente (Rentenguisverträge) conclus après l'armistice. »

Aux termes des Pachtverirdge, la terre est remise à l’occu-
pant en premier lieu sans les bâtiments que l'Etat s'engage
à installer dans la mesure nécessaire ; mais le colon est obligé
de verser un cautionnement en espèces 1°) pour la garantie
de l'Etat et 2°) pour l'achat de bétail et d’outils ; il est éga-

lement requis de verser un tant pour cent des frais de con-
struction des bâtiments en garantie de leur entretien. La rente
est le loyer 1°) des terres et 2°) des bâtiments. La femme du
preneur à bail signant conjointement avec lui le contrat,
assume comme siennes propres les obligations qui en résultent.
Le locataire est obligé d’avoir du bétail d’une certaine valeur.
Il est obligé de rétrocéder toute partie du bien-fonds qui se
41
trouverait requise pour «l’exécütion par l'Etat de ses obli-
gations de droit privé ». A l'expiration du bail, il est éventuel-
lement en droit d’obtenir une compensation ; et il y a lieu de
remarquer tout particuliérement le fait que, par une clause
expresse du bail, l’éventualité d’une acquisition du bien-
fonds au moyen d'un Rentengutsvertrag, soit avant, soit
à l'expiration du bail est envisagée, et les conditions sui-
vantes y sont posées : 1°) le cautionnement pour le bail et
pour l’éntretien des bâtiments lui est crédité en tant que
paiement en.espèces à valoir sur le prix d’achat pour les
bâtiments, 2°) là valeur de deux années de loÿer lui est
créditée, comme paiement en espèce à valoir sur le prix
d'achat des bâtiments, et 3°) un délai lui est accordé pour
le paiement du solde du prix d’achat des bâtiments, pour
lequel solde une hypothèque est prise sur la propriété.

Le droit du preneur est opposable en justice même aux
tiers. L'article 571 du Code civil allemand stipule que «lorsque
l'immeuble loué. après l’entrée en jouissance du preneur est
aliéné par le bailleur à un tiers, l'acquéreur lui est subrogé,
quant aux droits et obligations résultant du bäil, pendant la
durée de sa propriété ».

Ce qui a été dit ci-dessus pour réfuter la thèse selon laquelle
les Rentenguisverträge peuvent n'être pas reconnus par la
Pologne en raison du caractère « personnel » des droits qui en
découlent, dé la nature «politique» des contrats et de la
disproportion entre la rente et la valeur de la terre, s'applique
également à la thèse avancée en faveur de la non-reconnais-
sance des Pachivertrége ; il n’y a pas lieu de le répéter.

Il est évident que, d’après les Pachivertrdge, une certaine
garantie d'occupation est assurée, naturellement, sous réserve
Le preneur à bail s’attache personnellement à la terre, et il
peut raisonnablement s’attendre à l’occuper d’une façon
permanente ; il en fait son foyer et lui consacre son travail
ainsi qu’une partie des fruits qu’il en tire. D’autre part, pour
l'Etat propriétaire, la compensation résulte de la culture, de
l'amélioration et de la productivité de la terre, qui contribue
ainsi à l'enrichissement et à la prospérité publics.
42
Pour les raisons indiquées, la Cour est d’avis que le transfert
- de souveraineté n’a pas affecté les Pachiverträge et qu'ils
restent en vigueur, pour autant qu'ils ne sont pas venus à
expiration ou qu’ils n’ont pas été légalement remplacés par
des Rentenguisverträge.

Dans le cas où le bénéficiaire d’un Pachiverirag avait, du
fait de son travail, suffisamment amassé pou: lui permettre
de couvrir les dépenses à supporter par le bénéficiaire d’un
Rentengutsvertrag, il échangeait habituellement le Pacht-
vertrag contre le Rentengutsvertrag qui lui assurait la possession
permanente. Le Pachtvertvag même envisage cette possibilité.
La question soumise à la Cour a trait aux droits des colons
ayant échangé un Pachtvertrag contre un Rentenguisvertrag.
Le Gouvernement polonais a estimé que cela mettait fin au
Pachtvertrag mais que le Rentengutsvertrag, en échange duquel
il avait été renoncé au Pachtvertrag, était nul. Pareille thèse
ne saurait être soutenue. Si le Rentengutsvertrag était con-
sidéré comme nul, l'acheteur devrait, en toute équité, être
en droit de se voir restituer son Pachivertrag ; cependant,

‘ de Vavis de la Cour, le Rentengutsvertrag est valable. Il n’est
pas irivalidé par l’une quelconque des objections qui ont été
soulevées, et que le présent avis a rappelées. L’échange d’un
Pachtvertrag pour un Rentengutsvertrag est une opération
raisonnable et utile de la gestion normale d’un bien-fonds.

Le point (b) de la seconde question, telle qu’elle a été
interprétée par le Conseil, demande si la position prise
par la Pologne, tendant à considérer comme non valables
les Rentenguisverträge accordés après le II novembre 1918
aux détenteurs de Pachiverträge est en conformité avec
ses obligations internationales. La Cour est d’avis que la
position du Gouvernement polonais n’est pas justifiée.
Etant donné que l'Etat prussien a gardé le droit d’exercer.
et a en fait continué à exercer les droits d'administration et
de propriété dans les territoires cédés jusqu’à ce que ces terri-
toires eussent passé à la Pologne en vertu du Traité de Paix,
le seul argument qui pourrait venir à l'appui de la thèse
polonaise est, de l'avis de la Cour, celui selon lequel la stipu-
43

lation du Protocole de Spa, par laquelle le Gouvernement
allemand s’engage à ne prendre, pendant la durée de l’armis-
tice, aucune disposition pouvant dirninuer la valeur de son
domaine public ou privé, gage commun des alliés pour le
recouvrement des réparations, empêcherait d'accorder un
Rentenguisvertrag. La Cour estime qu’en raison du rapport
qui, comme on vient de le montrer, existe entre les Pacht-
verträge et les Rentengutsvertrdge, ce serait étendre indûment
la prohibition contenue dans le Protocole que de le considérer
comme empêchant l'Etat prussien d’accorder avant la
remise du territoire à la Pologne un Rentenguisvertrag au déten-
teur d’un Pachtvertrag passé avant la date de l’armistice.

Par ces motifs,
La Cour est d'avis

Que les points mentionnés sous (a) et (b) de la résolution
du Conseil de la Société des Nations en date du 3 février
1923 concernent des obligations d’intérêt international
de la nature de celles que vise le Traité entre les Etats-Unis
d'Amérique, l’Empire britannique, la France, l'Italie, le
Japon et la Pologne, signé à Versailles le 28 juin 1919 et,
partant, que ces points relèvent de la sphère de compétence
de la Société des Nations telle qu’elle résulte dudit traité ;

Et que la position prise par le Gouvernement polonais
mentionnée aux N® (a) et (b) de ladite Résolution n’est pas
en conformité avec ses obligations internationales.

Le présent avis ayant été rédigé en français et en anglais,
c’est le texte anglais qui fera foi.

Fait au Palais de la Paix, à la Haye, le dix septembre
mil neuf cent vingt-trois, en deux exemplaires, dont l’un
restera déposé aux archives de la Cour et dont l’autre sera
transmis au Conseil de la Société des Nations.

Le Président,
(Signé) LODER.

Le Greffier,
(Signé) À. HAMMARSKJÜLD
